EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Heslin, J.D. on January 11, 2021.

The application has been amended as follows: 
1)	In claim 1, line 3 and in claim 13, line 3:  The phrase --non-adjustably and-- has been inserted after the term “attached”.
2)	In claim 1, line 7:  The phrase “the patient lie supine with his or her back against” has been deleted, and the phrase --is configured to engage against the back of the patient lying in a supine position-- has been inserted after the term “support”.

3)	In claim 1, line 9:  The phrase “patient and” has been deleted.
4)	In claim 1, line 10:  The term “can” has been changed to the phrase --is configured to--, and the phrase --with the patient-- has been inserted after the term “turned”.
5)	In the last line of claim 1:  The phrase “and patient’s pelvis are” has been changed to the term --is--, and the phrase --to place the patient on his or her side to expose the hip or other target surgical region-- has been inserted after the term “vertically”. 
6)	In claim 8, line 1:  The term --the-- has been inserted after the term “wherein”.
7)	In the last line of claim 13:  The term --a-- has been inserted after the term “for”.
8)	In claim 16, line 2:  The last instance of the term “a” has been changed to --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient supporting frame comprising the particular structural configuration of and cooperation between the posterior support, the lateral support and the anterior restraint as explicitly recited in Applicant’s independent claims 1 and 13.  With respect to the prior art, most conventional hip positioning devices are fixedly attached to the side edges of an associated (stationary or rotatable) surgical table, as opposed to the use of a patient positioning frame which turns relative to an associated surgical table as specifically claimed by 

Applicant.  Furthermore, although the cited Gneiting et al. ‘029 and Gneiting et al. ‘813 references both disclose the use of a patient positioning device which tilts relative to an associated surgical table, the support components (i.e., plates) of these respective devices are adjustably connected together, as opposed to the use of a patient positioning frame comprising posterior and lateral supports which are non-adjustably and orthogonally attached to each other also as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.   
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673